Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-9-2005

Mohabir v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2122




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Mohabir v. Atty Gen USA" (2005). 2005 Decisions. Paper 720.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/720


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 04-2122


                          CAROLINE MARCIA MOHABIR,
                                              Petitioner

                                           v.

                             *ALBERTO R. GONZALES,
                         Attorney General of the United States,
                                                         Respondent

                 (*Substituted pursuant to Rule 43(c), Fed. R. App. P.)


                        On Petition for Review of an Order of the
                            Board of Immigration Appeals
                                 (BIA No. A79-414-990)


                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  May 24, 2005
        Before: SCIRICA, Chief Judge, ALITO and RENDELL, Circuit Judges

                                 (Filed August 9, 2005)


                              OPINION OF THE COURT


SCIRICA, Chief Judge.

      Caroline Marcia Mohabir seeks review of a final order removing her to Guyana.

The immigration judge rejected her application for asylum and her request for
withholding of removal and the Board of Immigration Appeals dismissed her appeal

without opinion. We have jurisdiction under 8 U.S.C. § 1252 to review the order of

removal. We will affirm.

                                       Background

       Mohabir is a citizen and native of Guyana. Her ethnic background is Indo-

Guyanese. On July 13, 2001, she tried to enter the United States using a forged passport.

She was detained and the Immigration and Naturalization Service 1 initiated removal

proceedings. Shortly thereafter she was released from custody.

       Mohabir subsequently conceded removability and applied for asylum and

withholding of removal under the Immigration and Nationality Act and the Convention

Against Torture. She claimed past persecution and a fear of future persecution in Guyana

based on her political opinion, race and ethnicity. Her application stated the following

version of events in support of her claims: After her adopted father died in March 2000

Mohabir went to live with an aunt. The aunt lived in a historical house called the “House

of 99 Windows,” which was on a coconut plantation. The aunt was politically involved

and Mohabir became interested in politics. She joined the predominantly Indo-Guyanese

People’s Progressive Party (PPP) and put up posters and distributed fliers before the

March 2001 national elections. The PPP won the elections whereupon members of the


   1
   Beginning on March 1, 2003, INS became a part of the Department of Homeland
Security pursuant to the Homeland Security Act of 2002, Pub. L. No. 107-296, 116 Stat.
2135 (Nov. 25, 2002).

                                             2
main opposition party - the predominantly Afro-Guyanese People’s National Congress

(PNC) - responded with violence. On the night of May 5, 2001, PNC members set fire to

the “House of 99 Windows” because Mohabir and her aunt had worked for the PPP

during the elections. The house burned to the ground, but Mohabir and her aunt saved

themselves by jumping out of a window. Afterwards Mohabir lived with an uncle.

During that time she was harassed and threatened by PNC members, one of whom

threatened to rape and kill her.

       After a merits hearing the IJ denied relief and ordered Mohabir’s removal from the

United States. The IJ found Mohabir not credible because he perceived several

inconsistencies between her asylum application and testimony and her documentary

evidence and airport statements. The IJ stated that none of the newspaper articles

submitted by Mohabir established the causes or identified the perpetrators of the fire.

Furthermore, he found the news reports to imply that the “House of 99 Windows” was

just an uninhabited historical building and family museum. The IJ found it “extremely

awkward” that the persons identified in the newspaper as the owners of the property - a

Mr. Dennis Rajnarine and his wife Gail - made no mention during their interview of the

fact that their relatives - Mohabir and her aunt - were actually living in the house and had

survived the fire. The IJ also pointed out that Mohabir’s statement given during the initial

interview at the airport and even her amendments to that statement the day after failed to

disclose the events of May 5, 2001. The IJ concluded: “Such an omission is crucial and



                                             3
affects her entire claim and her credibility. The court is now convinced that [Mohabir’s]

real reasons in coming to the United States were simply to join her adopted family in this

country.” 2 The IJ noted that Mohabir had tried to gain admission to the United States




   2
    In her interview with the immigration officer when she sought admission, Mohabir
stated that she came to the United States to live with her brother. When asked whether
she had “any fear or concern about being returned to her home country or being removed
from the United States,” she replied: “[n]o.” One day later, however, she claimed to fear
future persecution in Guyana. The following interview ensued:
        Q.     Explain your fear to me today, that you did not have yesterday?
        A.     Yesterday, I did not know what all this is about that I was getting
               into, but now I realize what is my true faith.
        Q.     Has anything happened to you in your country to make you feel this
               way?
        A.     Yes, people are fighting and throwing china bombs and they are
               burning tires in the streets and beating you up.
        Q.     Has any of this happened to you?
        A.     The people who are protesting told me they would rape me.
        Q.     Have you or any member of your family ever been persecuted in
               Guyana?
        A.     No.
        Q.     Are you or any member of your [sic] part of any political party or
               activist group?
        A.     No.
        Q.     Why did you leave your home country or country of last residence?
        A.     Because my brother have to go for a operation and he wanted me to
               come. . . .
        Q.     Do you have any fear or concern about being returned to your home
               country or being removed from the United States?
        A.     Yes, because of the way our country is right now, complicated.
        Q.     Would you be harmed if you are returned to your home country or
               country of last residence?
        A.     Yes, because I am frightened to walk the streets, you cannot have a
               piece of gold on or money and you cannot walk the streets at night.

                                             4
legally since 1993 3 before arriving here with a forged passport in 2001.

       The only issue for us on review is the IJ’s credibility determination.

                                        Discussion

       Mohabir contends the IJ largely based the adverse credibility finding on the

erroneous assumption that the “House of 99 Windows” was just a museum. She claims

she lived and worked in the house and that although the house was a museum it was used

for other purposes as well. Mohabir also contends the IJ erroneously assumed the current

owner of the house - Mr. Dennis Rajnarine - to be an only child and that therefore she had

misrepresented her mother to be his sister.

       Where the BIA affirms without opinion, the IJ’s decision becomes the final agency

determination for purposes of our review. 8 C.F.R. § 1003.1(e)(4); Dia v. Ashcroft, 353

F.3d 228, 243, 245 (3d Cir. 2003) (en banc). Our standard of review is prescribed by

statute: “[A]dministrative findings of fact are conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B).

The IJ’s determination “must be upheld if supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” INS v. Elias-Zacarias, 502 U.S.

478, 481 (1992); Dia, 353 F.3d at 247. “Adverse credibility findings are afforded

substantial deference so long as the findings are supported by specific cogent reasons.




   3
    Mohabir applied for a visitor visa in 1993. She is also the beneficiary of a fourth
preference petition filed by her brother in 1995. See 8 U.S.C. § 1153(a)(4).

                                              5
The reasons must be substantial and bear a legitimate nexus to the finding.” Cao v.

Ashcroft, 407 F.3d 146, 152 (3d Cir. 2005) (quoting Gao v. Ashcroft, 299 F.3d 266, 276

(3d Cir. 2002)).

       In this case, we are unable to say that any reasonable factfinder would have been

compelled to conclude to the contrary. The IJ disbelieved Mohabir because he saw

inconsistencies between her allegations of the fire on May 5, 2001, and several newspaper

articles covering the incident. He pointed out that the news reports neither established the

causes nor identified the perpetrators of the fire. Furthermore, the IJ concluded the news

reports imply that the “House of 99 Windows” was only an uninhabited family museum

and historical building. Mohabir contends one of the articles actually supports her story,

because it refers to the house as a “home in the country where the owner also had an

office, from where he managed the coconut plantation.” The article also states the house

was “well-kept.” Mohabir argues it would be plausible that such a house would have

live-in employees. However, the fact remains that none of the news reports mention

anyone living or being in the house at the time of the fire. Mohabir or her aunt were

never mentioned even though two of the articles quote the owners of the house to whom

Mohabir claims to be related.4




   4
    Contrary to Mohabir’s contention on appeal, the IJ did not explicitly rule out the
possibility that the owner of the house - Dennis Rajnarine - had any siblings and therefore
did not rule out that Mohabir and Dennis Rajnarine were related.

                                             6
       The IJ also pointed out that Mohabir’s statement at the airport and even her

amendments the day after failed to disclose the events of May 5, 2001. Her stated reason

for coming to this country at that time was that she desired to join her brother. Although

airport interviews are “usually not valid grounds upon which to base a finding that an

applicant is not credible,” Dia, 353 F.3d at 257 (quoting Balasubramanrim v. INS, 143

F.3d 157, 164 (3d Cir. 1998)), here the inconsistencies lend support to the IJ’s

determination, because the interviews were conducted under oath in Mohabir’s mother

tongue (English).

       Also, the IJ mentioned Mohabir’s prior attempts to enter the United States legally.

In the end, she used a forged passport because the priority date on her fourth preference

visa had yet to become current.

       In sum, we are unable to say a reasonable factfinder would have been compelled to

conclude Mohabir’s testimony credible. Substantial evidence supports the Immigration

Judge’s decision. Under the requisite standards, the harsh conditions alone under which

she had to live after the 2001 elections do not entitle her to relief. Therefore, Mohabir’s

claims must fail.

                                        Conclusion

       For the foregoing reasons, we will affirm the BIA’s order and deny the petition for

review.




                                             7